In re Starwood, Ronald A.; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, *1057No. KW94 0240; Parish of Tangipahoa, 21st Judicial District Court, Div. “F”, No. 64158.
Writ denied. Premature. If either the district court or the First Circuit Court of Appeal grants relief after the district court evidentiary hearing the First Circuit ordered (in 94 KW 240 March 25, 1994), the review sought by this application may be rendered unnecessary. The right to petition anew for the relief now sought from this Court, in the event relator does not obtain adequate relief from the district court of the First Circuit, is reserved to relator.
DENNIS, J., not on panel.